
	

114 HRES 395 IH: Expressing the sense of the House of Representatives commemorating the Republic of India’s Independence Day and recognizing United States-India relations on India’s National Day.
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 395
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Bera (for himself, Mr. Higgins, Mr. Sherman, Ms. Gabbard, Mr. Israel, Mr. Crowley, Mr. Holding, Mr. Costa, Mr. Smith of Washington, Ms. Meng, Mr. Engel, Mr. Deutch, and Mr. Olson) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives commemorating the Republic of India’s
			 Independence Day and recognizing United States-India relations on India’s
			 National Day.
	
	
 Whereas, on August 15, 1947, India attained independence following an independence movement noted for nonviolent resistance;
 Whereas on said day, Jawaharlal Nehru, the first Prime Minister of India, raised the Indian national flag above the Lahore Gate of the Red Fort in Delhi;
 Whereas members of India's numerous ethnic groups, minorities, and religions including Hindus, Muslims, Sikhs, and Christians all participate in the celebration of independence day;
 Whereas with over 1,200,000,000 people, the Republic of India is the largest democracy in the world;
 Whereas the people of the United States and the people of India maintain a shared commitment to building democratic institutions;
 Whereas the United States and India continue to pursue a strategic partnership based on common interests and shared commitments to freedom, democracy, pluralism, human rights, and the rule of law;
 Whereas the United States and India have balanced, growing, and mutually beneficial trade and investment ties that create jobs in both countries;
 Whereas on this 68th anniversary of India’s independence, expressing appreciation to Americans of Indian descent for their great contributions to United States society; and
 Whereas Americans of Indian descent continue to enrich all sectors of public life in the United States, including as government, military, and law enforcement officials working to uphold the Constitution of the United States and to protect all people in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the 68th anniversary of India’s independence;
 (2)celebrates the contributions of Americans of Indian descent to society in the United States; (3)calls for the continued strengthening of relations between the United States and the Republic of India; and
 (4)remains committed to fostering and advancing the strategic partnership between the United States and India in the future.
			
